Citation Nr: 0028337	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  97-11 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
to include as a result of Persian Gulf War service.

2.  Entitlement to service connection for gastroesophageal 
reflux disease, to include as a result of Persian Gulf War 
service.

3.  The propriety of the initial 10 percent rating assigned 
for the residuals of a fracture of the left ankle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1995, to include service in Southwest Asia (Persian 
Gulf) from August 1990 to March 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision from 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO) which, in part, granted service 
connection for the residuals of a fracture of the left ankle 
and assigned a 10 percent rating.  A December 1996 rating 
decision, in part, denied service connection for migraine 
headaches.  A September 1998 rating decision, in part, denied 
service connection for gastroesophageal reflux disease.  

The veteran withdrew his claims regarding the issues of 
service connection for a left shoulder condition, right ear 
condition and left elbow condition; and an increased rating 
for his service-connected left thumb condition during his 
hearing before a hearing officer at the RO was conducted in 
February 1999.

The Board notes that the RO adjudicated the claim involving 
the residuals of a fracture of the left ankle as one for 
increased rating.  However, in light of the distinction noted 
by the United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals) 
(Court) in the case of Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has recharacterized the issue as involving 
the propriety of the initial evaluation assigned.

The Board's decision on the claims for service connection for 
migraine headaches and for gastroesophageal reflux disease 
are set forth below.  However, the claim involving the 
evaluation assigned for residuals of fracture of the left 
ankle is set forth in the REMAND following the ORDER portion 
of the DECISION.

FINDINGS OF FACT

1  The veteran has been diagnosed as having migraine 
headaches (a specific disability), and there is no competent 
evidence of a nexus between such disability and active 
military service.

2.  The veteran has been diagnosed as having gastroesophageal 
reflux disease (a ; specific disability), and there is no 
competent evidence of a nexus between such disability and his 
active military service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
migraine headache, to include as a result of Persian Gulf War 
service, is not well grounded.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 3.317 (1999).

2.  The claim of entitlement to service connection for 
gastroesophageal reflux disease, to include as a result of 
Persian Gulf War service, is not well grounded.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 
3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

As noted, the veteran served on active duty from September 
1979 to September 1995.  His service personnel records 
reflects that he participated in Desert Shield/Storm from 
August 1990 to March 1991, and that he was awarded the 
Southwest Asia Service Medal as well as the Kuwait Liberation 
Medal.  

Service medical records reflect that in October 1988, the 
veteran complained of vomiting and diarrhea that day.  The 
veteran stated that his son was diagnosed with stomach flu 
previously.  The diagnosis was probable viral 
gastroenteritis, rule out strep.  The veteran's service 
medical records do not reflect treatment for the conditions 
at issue.  

The veteran made no complaints regarding headaches or a 
gastrointestinal condition during an October 1995 VA general 
medical examination.  

A VA Persian Gulf examination was conducted in April 1996.  
The veteran complained of occasional headaches and heartburn.  
Examination relevant to these conditions was normal.  In a 
May 1996 Persian Gulf follow-up visit, the veteran was 
diagnosed with gastroesophageal reflux disease.  

The veteran presented at a private hospital emergency room 
with complaints of recent headaches and vomiting in July 
1996.  He denied any history of previous headaches of this 
nature.  The diagnosis was acute attack of migraine headache.  
Later that month, the veteran reported that he had two 
headaches since his emergency room visit.  In August 1996, 
the veteran reported that he was still having headaches and 
that the medication was not relieving the headaches.  The 
diagnosis was migraines.  

A VA progress note dated in November 1996 indicates that the 
veteran's last migraine headache was about two weeks 
previously.  The diagnosis was migraines.  

In June 1997, April 1998 & October 1998 VA progress notes, 
the veteran was diagnosed with migraines.  In a January 1999 
VA progress note, the veteran complained of headaches since 
1991.  The diagnosis was migraine headaches.  

The veteran and his representative contend that service 
connection is warranted for migraine headaches and 
gastroesophageal reflux disease, which are related to his 
period of active service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  In addition, the 
veteran claims that he suffered from the conditions at issue 
in service but that medical personnel treated the conditions 
with aspirin or over the counter antacids without entering 
the information on his service medical records.  Finally, he 
contends that the medication he must take for his service-
connected left ankle disability caused his gastroesophageal 
reflux disease.  

Analysis

Title 38 U.S.C.A. Section 1117 provides in pertinent part:

(a) The Secretary may pay compensation under this subchapter 
to any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses) that (1) became 
manifest during service on active duty in the Armed Forces in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) became manifest to a degree of 10 percent or 
more within the presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia Theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section.

* * *

(e) For purposes of this section, the term ''Persian Gulf 
veteran" means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.

38 U.S.C.A. § 1117 (West Supp. 2000).

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as fatigue, headaches, joint pain, menstrual disorders, and 
other symptoms, provided that such disability (i) became 
manifest either during active duty in the South West Asia 
theater of operations during the Gulf War, or to a 
compensable degree no later than December 31, 2001, and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis. 38 C.F.R. § 
3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for at least 6 months, and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered "chronic."  Id.

However, the threshold question in a claim for service 
connection is whether the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is a 
plausible claim; one that is capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1991).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the claimant in developing the facts pertinent 
to the claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en 
banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A well-grounded claim for compensation under 38 U.S.C. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence (1) that he or she is a "Persian Gulf veteran"; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Neumann v. West, 14 Vet. App. 12 (2000) (which 
adopted, in part and rejected, in part, the opinion, VAOGC 
Prec. 4-99 (May 3, 1999), of the General Counsel of VA 
addressing the issue of what constitutes a well-grounded 
claim under the provisions of 38 U.S.C.A. § 1117).  The type 
of evidence necessary to establish a well-grounded claim as 
to each of those elements may depend upon the nature and 
circumstances of the particular claim.  For purposes of the 
second and third elements, the manifestation of one or more 
signs or symptoms of undiagnosed illness or objective 
indications of chronic disability may be established by lay 
evidence if the claimed signs or symptoms, or the claimed 
indications, respectively, are of a type which would 
ordinarily be susceptible to identification by lay persons.  
If the claimed signs or symptoms of undiagnosed illness or 
the claimed indications of chronic disability are of a type 
that would ordinarily require the exercise of medical 
expertise for their identification, then medical evidence 
would be required to establish a well- grounded claim.  With 
respect to the third element, a veteran's own testimony may 
be considered sufficient evidence of objective indications of 
chronic disability, for purposes of a well-grounded claim, if 
the testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources. 

Initially, the Board finds that the evidence satisfactorily 
demonstrates that the veteran served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  However, 
the record presents no plausible basis for a grant of service 
connection pursuant to the provisions of 38 U.S.C. § 1117(a) 
and 38 C.F.R. § 3.317, on the basis of his headaches and 
gastrointestinal symptoms.  The claims file indicates that 
the veteran has been diagnosed as having migraine headaches 
and gastroesophageal reflux disease in 1996, subsequent to 
his discharge from service.  In paragraph 15 of its 
precedential opinion, the General Counsel stated that:

. . . for purposes of establishing a well 
grounded claim, we conclude that a 
claimant ordinarily must submit some 
evidence indicating either that his or 
her illness is incapable of diagnosis or, 
at minimum, that physicians providing 
treatment or examination of the illness 
have not attributed it to a known 
diagnosis.

VAOGCPREC 4-99 (May 3, 1999).

As the record reflects that the veteran's headaches 
gastrointestinal symptoms have been medically attributed to 
specific disabilities, there is no basis for attributing the 
symptoms to chronic disability resulting from undiagnosed 
illness.  

While the veteran clearly cannot establish either claim as 
plausible pursuant to the provisions of 38 U.S.C. § 1117(a) 
and 38 C.F.R. § 3.317, he is not precluded from establishing 
service connection with proof of direct causation.  See 
generally, Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

For a claim for (direct) service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of: (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Where the issue involves a question of 
medical causation, competent evidence that indicates that the 
claim is plausible or possible is required to set forth a 
well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In this case, however, there simply is no competent (i.e., 
medical) evidence of a nexus between the currently diagnosed 
migraine headaches and the gastroesophageal reflux disease.  
Other than the veteran's statements, there is no evidence 
associated with the claims file demonstrating that migraine 
headaches and gastroesophageal reflux disease occurred in 
service.  The veteran's service medical records are negative 
for complaints, findings, or diagnoses of either disability, 
and there are no actual medical diagnoses of migraine 
headaches and gastroesophageal reflux disease until after his 
discharge from military service.  Significantly, moreover, 
the veteran has not submitted a medical opinion that either 
disability is in any way related to his military service, nor 
has he indicated that any such opinion exists.  

The Board does not doubt the sincerity of the veteran's 
beliefs that his disabilities are related to service, to 
include his belief that his gastroesophageal reflux disease 
was caused by the medications he must take for his service-
connected left ankle disability.  However, lay testimony 
cannot constitute competent evidence because lay persons do 
not have the medical training and expertise to offer opinions 
as to questions of medical diagnosis or causation.  See King, 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The veteran's unsupported personal beliefs, however 
sincere, cannot form the basis of a well-grounded claim.  Id. 

In the absence of competent (medical) evidence of a nexus 
between migraine headaches or gastroesophageal reflux disease 
and the veteran's active military service, his claim is not 
plausible.  Hence, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a). As such, the VA is under no duty 
to assist the veteran in developing the facts pertinent to 
the claim.  See Epps, 126 F.3d at 1468.  Furthermore, the 
Board is aware of no circumstances in this matter that would 
put the VA on notice that any additional relevant evidence 
may exist which, if obtained, would well-ground the 
appellant's claim of entitlement to service connection.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

Because the RO has also denied the veteran's claims as not 
well grounded, there clearly is no prejudice to him in the 
Board doing likewise.  Moreover, as the RO has advised the 
veteran of the well-grounded claim criteria and the basis for 
the denial of his claim, the Board also finds that any duty 
to inform him of the evidence necessary to well ground the 
claim have been met.  See 38 U.S.C.A. § 5103(a); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).

ORDER

The claim for service connection for migraine headaches, to 
include as a result of Persian Gulf War service, is not well 
grounded.

The claim for service connection for gastroesophageal reflux 
disease, to include as a result of Persian Gulf War service, 
is not well grounded.


REMAND

Initially, the Board finds that the claim for a higher 
evaluation for his service-connected residuals of a fracture 
of the left ankle is well grounded, pursuant to 38 U.S.C.A. § 
5107(a).  See Drosky v. Brown, 10 Vet. App. 251, 254 (1997) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992)). 

The veteran's residuals of a left ankle fracture are 
evaluating on the basis of limitation of motion of the left 
ankle, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
When evaluating musculoskeletal disabilities, VA may, in 
addition  applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  When evaluation of a 
disability is based on limitation of motion, the question of 
whether pain results in additional functional loss must be 
considered.  Id.  

In this case, the medical evidence does not contain 
sufficient findings pertaining to above-noted factors, and 
the RO has not fully considered the above factors in 
adjudicating the claim.  Hence, further examination is 
warranted to obtain specific findings as to whether these 
factors are present during the examination, and the extent of 
functional loss due to such factors with increased activity 
and/or during flare-ups, and the RO should specifically 
consider these findings when evaluating the disability. 

The Board also ut that, in the Fenderson case, cited to 
above, the Court emphasized the distinction between a new 
claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation assigned following a grant of service connection.  
See Fenderson, 12 Vet. App. at 126.  In the latter case, as 
here, the VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim - a practice known as "staged 
rating."  Hence, when adjudicating the claim for a higher 
evaluation for the veteran's left ankle disability, the RO 
should specifically consider whether "staged rating" is 
appropriate.

In view of the foregoing, this case is hereby REMANDED to the 
RO for the following development:

1.  The RO should obtain and associate 
with the record copies of all outstanding 
pertinent medical records from the VA 
Medical Center in Charleston, South 
Carolina (dated since February 1999), as 
well as pertinent medical records from 
any other source or facility identified 
by the veteran.  If any requested records 
are not available, or the request for 
such records otherwise yields negative 
results, that fact should be noted in the 
claims file.  

2.  The RO should schedule the veteran 
for an appropriate examination to 
determine the nature and extent of the 
residuals of a fracture of the left 
ankle.  The entire claims file, to 
include a complete should be made 
available to and reviewed by the examiner 
in connection with his/her examination.

All indicated tests and studies, to 
include x-rays and range of motion 
studies (reported in degrees, with 
standard or normal range of motion 
provided for comparison purposes) should 
be accomplished, and all clinical 
findings must be reported in detail.  All 
indicated tests and studies, to include 
range of motion studies, should be 
performed, and all clinical findings 
should be reported in detail.  
Specifically, the examiner must note (1) 
whether weakened movement, including 
weakened movement against varying 
resistance, excess fatigability, 
incoordination or painful motion are 
elicited during the examination; and (2) 
the likely extent to which the veteran 
experiences additional functional loss 
due to such symptoms with use or during 
flare-ups.  The examiner should attempt 
to express such additional functional 
loss in terms of additional degrees of 
motion loss.  If the examiner is unable 
to provide any of the requested 
information (such as the likely nature 
and extent of any additional disability 
during a flare-up), that fact should 
clearly be stated and explained.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed, should be set forth in a 
typewritten report.

3.  Thereafter, the RO must review the 
claims file to ensure complete compliance 
with this REMAND.  If any requested 
development is not undertaken or is 
incomplete, appropriate corrective action 
is to be implemented.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claim for 
a higher evaluation on the basis of all 
relevant evidence of record, and all 
pertinent legal authority, specifically 
to include all that cited to above.  The 
RO's adjudication must include 
consideration of the extent of functional 
loss due to pain and other factors set 
forth in 38 C.F.R. §§ 4.40 and 4.45, to 
include with increased activity and/or 
during flare-ups; and whether "staged 
rating" of the disability is 
appropriate.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.

5.  If the claim remains denied, the RO 
must furnish to the appellant and his 
representative an appropriate 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
to respond before the case is returned to 
the Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 


		
	JACQUELINE E. MONROE 
	Veterans Law Judge
	Board of Veterans' Appeals



 



